 

EXHIBIT 10.1

 

   

April 28, 2008

 

 

 

Kurt M. Swenson

336 Putney Hill Road

Hopkinton, NH 03229

 

RE:     Retirement Agreement

 

Dear Kurt:

 

This letter sets forth and formalizes the terms of your continued employment and
retirement agreement with Rock of Ages Corporation ("Rock of Ages" or the
"Company").  You hereby retire from your position as Chief Executive Officer
("CEO") of Rock of Ages, effective at the close of business on June 30, 2008
(such time and date, the "CEO Retirement Date").  Following a three-month period
after the CEO Retirement Date which is intended to facilitate the orderly
transition of your CEO duties to Donald Labonte, who will become CEO of the
Company as of the CEO Retirement Date, you will retire as, and cease to be, an
employee of the Company, effective at the close of business on September 30,
2008 (the "Retirement Date").

 

Your position as Chairman of the Board of Directors will continue, but as of
July 1, 2008, such position will be in a non-executive capacity, and,
accordingly, as of such date you will become non-executive Chairman of the
Board, with such duties and responsibilities as described in the attached
Exhibit A.  You will remain an employee of the Company until the Retirement
Date, and will continue to be paid your regular salary up to the Retirement
Date.  From and after the Retirement Date you will be compensated for your
services as non-executive Chairman of the Board as set forth on the attached
Exhibit A.

 

We have agreed on the following additional details of your continued employment
and retirement arrangements.

 

 

 

--------------------------------------------------------------------------------


   

1.                 

Regular Salary.  Your regular base salary of $446,500 less the $100,000 deferral
made pursuant to the Rock of Ages Corporation Key Employees    Salary Deferral
Plan (the "DS Plan") for 2008,  which you properly elected prior to December 31,
2007 to be deferred in full by September 30, 2008, and less all applicable
withholdings including taxes, health care premiums and the like, will continue
to be paid through September 30, 2008 in the same regular monthly installments
as you are currently being paid.     2.                 

Bonus.  The Company agrees it will pay you the cash incentive earned (if any)
under the 2008 incentive plan at the time other executive incentive payments for
2008 performance under the 2008 incentive plan are paid.  Any cash incentive
will be calculated based on 2008 salary paid up to the Retirement Date (less
amounts deferred under the DS Plan).  You understand and agree that no
discretionary bonus will be payable to you on account of 2008 performance.

    3.                  Cessation of Certain Benefits.  Your group term life
insurance, optional life insurance, disability insurance, retirement plan and
all other fringe benefits not specifically provided for herein shall cease and
terminate on the Retirement Date. All Company contributions to your 401(k)
account shall cease on the Retirement Date; provided, however, you may remain in
the 401(k) plan according to its terms for as long as you wish and as long as
your account balance remains over Five Thousand Dollars ($5,000.00), or you may
withdraw or rollover your account balance at any time after the Retirement Date
in accordance with the provisions of the 401(k) Plan and in accordance with
applicable law and regulations.  A notice explaining your distribution options
will be sent to your home.      4.              

Retirement Plans and Agreements. 

      Defined Benefit Pension Plan (the "DB Plan").  You have advised the
Company that you will be electing the 100% joint and survivor annuity option of
the DB Plan on or before your retirement date.  The appropriate election forms
and other required documents will be provided to you in accordance with the
terms of the DB Plan to ensure that benefits will be paid in accordance with
your elections after the Retirement Date.       Deferred Salary Plan.  The
Company confirms that you properly elected, prior to December 31, 2007, the
interest only option as set forth in section 6.1(a) of Article 6 of the DS Plan
and also confirms in that same election you elected that the entire $100,000
maximum deferral for 2008 should be credited into your DS Plan account by
September 30, 2008.  The appropriate election forms and other required documents
will be provided to you in accordance with the terms of the DS Plan to ensure
that benefits will be paid in accordance with your elections after the
Retirement Date.  The Company hereby confirms and agrees that in accordance with
Section 8.3 of Article 8 of the DS Plan, and except as otherwise provided in
Article IV thereof, the Company may not reduce, terminate or modify your DS Plan
benefits in any manner without the prior written consent of you or your
beneficiaries.    

 

--------------------------------------------------------------------------------


  Salary Continuation Agreement.  You are entitled to salary continuation
payments under the terms of the Rock of Ages Corporation Salary Continuation
Agreement with you dated February 7, 1995 as amended (the "SC Agreement").  The
Company hereby confirms and agrees that it knows of no facts or circumstances
referred to in Section 3 of the SC Agreement that would constitute a basis for
forfeiture of payments under the SC Agreement, and further acknowledges and
agrees that your ownership interest in, and position as Chairman of the Board
of, Swenson Granite Company LLC has not constituted and will not constitute
engaging in unauthorized business activity competitive with the Company or its
affiliates within the meaning of Section 3 of the SC Agreement.  The Company
further confirms and agrees that the provisions of Section 5 of the SC Agreement
regarding termination and amendment were intended to, and only apply in
circumstances  arising prior to the entry into a retirement agreement or actual
retirement, and the Company has never amended or terminated a salary
continuation agreement with any employee after entry into a retirement agreement
or the retirement of that employee and will not do so with your SC Agreement. 
The Company confirms that there are no insurance policies on your life in force
supporting the SC Agreement and you hereby irrevocably waive any rights to any
life insurance policies that the Company may buy on your life in the future. 
Finally, the Company further acknowledges that the provisions of Section 8(b) of
the SC Agreement do not apply after entry into a retirement agreement as a
justification of terminating or withholding the earned payments due to you as a
retiree, but are simply a reaffirmation of the fact as specifically set forth in
Section 5 of the SC Agreement that all of your rights and the rights of your
beneficiaries are solely those of any unsecured general creditor of the Company.
The appropriate election forms and other required documents will be provided to
you in accordance with the terms of the SC Agreement to ensure that benefits
will be paid in accordance with your elections after the Retirement Date.     
5.                  Health Care.  The Company will provide post-retirement
health care insurance coverage to you and your spouse, in accordance with our
current policy.  That policy provides for health care coverage (as the same may
be in effect from time to time) for you and your spouse until each of you
reaches age 65, provided that health care coverage for your spouse shall
terminate when you have reached (or would have reached) age 68, regardless of
whether she has reached age 65.  In consideration of your waiver of the retiree
life insurance benefit below, the Company agrees to pay 100% of the health
insurance premiums while this benefit is being provided.     6.                 
Life Insurance.  You hereby irrevocably waive the available $8,000 retiree life
insurance benefit on the basis that is not a meaningful or material benefit to
retiring executive officers and hereby release the Company from and against any
claim with respect to that benefit     7.                  Continued
Employment.  You agree to continue to fulfill your duties as CEO of the Company
until June 30, 2008 and such transitional tasks as may be assigned to you as
non-executive Chairman of the Board by the Board of Directors until the
Retirement Date in order to facilitate an orderly CEO transition.    

 

 

 

 

 

 

--------------------------------------------------------------------------------


8.                  Company Car.  The Company will transfer the title of the
2004 Jeep automobile you are driving on or about the Retirement Date without
payment due from you.  The vehicle will be transferred "as is" and "where is",
and you will be responsible for paying any transfer taxes, registration fees and
other amounts in connection with the transfer of title and re-registration of
the vehicle.  You should be aware that you will be taxed on the value of the
automobile in 2008 and the Company will send you a 1099 MISC reporting the
receipt of this value.     9.                  Company Computer and Blackberry
Wireless Device.  You shall be entitled to keep your laptop computer and the
existing operating and application software.  Given your ongoing
responsibilities as CEO through the CEO Resignation Date, and as non-executive
Chairman of the Board following the CEO Resignation Date, you may retain all
Company information on your computer.  The Company also agrees to continue to
provide you with an email account in the Company's email system and any
necessary technical support from Company's information technology personnel you
may need with respect to your computer and the Company's email system for so
long as you remain CEO or non-executive Chairman of the Board.  You may keep
your Company-issued Blackberry wireless device after the Retirement Date,
provided that you will be responsible for all charges for wireless service after
the Retirement Date.     10.              Survival of Company's Obligations. 
The Company agrees that its obligations to pay salary, bonus, and the other
retirement benefits provided herein shall continue and shall not be extinguished
in the event of your disability or death, unless those benefits expire under the
specific terms of the applicable agreements, plans or programs pursuant to which
they are offered.     11.              409A Compliance.  It is the intention of
the Company and you that this agreement not result in unfavorable tax
consequences to you or the Company under Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and the regulations and guidance
promulgated thereunder.  Notwithstanding anything to the contrary herein, if you
are a "specified employee" (within the meaning of Section 409A(a)(2)(B)(i) of
the Code), any amounts (or benefits) otherwise payable to or in respect of you
pursuant to Section 4 hereof shall be delayed until the earliest date permitted
by Section 409A(a)(2) of the Code.  The Company and you agree to cooperate in
good faith in an effort to comply with Section 409A of the Code including, if
necessary, amending this agreement, the DS Plan and/or the SC Agreement based on
further guidance issued by the Internal Revenue Service from time to time,
provided that the Company shall not be required to assume any increased economic
burden in connection with such amendment.     12.              Existing
Employment Agreement.  You and the Company hereby agree that your employment
agreement with the Company dated October 24, 1997 (the Employment Agreement) is
terminated and of no further force and effect as a result of the entry into this
agreement, and, accordingly, neither you nor the Company shall have any right,
claim or obligation under the Employment Agreement.

 

 

 

 

 

--------------------------------------------------------------------------------


13.              Headings.  The descriptive headings of the several sections of
this agreement are inserted for convenience of reference only and shall not
control or affect the meanings or construction of any of the provisions hereof.
    14.              Severability and Violation of Laws.  If any provision of
this agreement shall be held invalid or unenforceable according to the law, such
provisions shall be modified to the extent necessary to bring it within the
legal requirements.  Any such invalidity or unenforceability shall not affect
the remaining provisions of this agreement, and such remaining provisions shall
continue in full force and effect.     15.              Complete and Entire
Agreement.  This agreement, together with the DB Plan, the DS Plan, the SC
Agreement, and the other Company benefit plans to the extent provided herein,
contain all of the terms agreed upon by the parties with respect to the subject
matter hereof and supersedes all prior agreements, representations and
warranties of the parties as to the subject matter hereof.     16.             
Amendments.  This agreement may be amended, or any provision of this agreement
may be waived, provided that any such amendment or waiver will be binding on the
parties only if such amendment or waiver is set forth in a writing executed by
both parties hereto.     17.              Counterparts.  This agreement may be
executed in counterparts and by facsimile signatures, each of which shall be
deemed an original, and which together shall be deemed to be one and the same
instrument.     18.             

Governing Law.  This agreement shall be governed by and construed in accordance
with the laws of the State of New Hampshire applicable to contracts entered into
and wholly to be performed within the State of New Hampshire by New Hampshire
residents.

   

 

 

--------------------------------------------------------------------------------


Rock of Ages is grateful for your years of service and loyalty.  We appreciate
the contributions that you have made to make Rock of Ages the great company that
it is today.  If the foregoing is acceptable, kindly sign in the space provided
below.

                                                                                                                               

                                                                                                                               
Sincerely yours,

                                                                                                                               
ROCK OF AGES CORPORATION

                                                                                                                               
By:/s/ Donald Labonte_________________

                                                                       
                                                             Donald Labonte,
President and Chief

                                                                                                                                    
Operating Officer

                            ACCEPTED:

                            /s/ Kurt M. Swenson__________

                            Kurt M. Swenson

                            Dated:4/28/08_______________

 

 

 

--------------------------------------------------------------------------------


EXHIBIT A

                       
                                                               

DUTIES, RESPOSIBILITIES AND COMPENSATION

OF NON-EXECUTIVE CHAIRMAN OF THE BOARD

OF ROCK OF AGES CORPORATION

 

KURT M. SWENSON

  

Duties and Responsibilities - Overview

 

 In addition to the duties and responsibilities of other members of the Board of
Directors (the "Board"), the non-executive Chairman of the Board (the
"Chairman") organizes the Board's activities to enable it to effectively provide
guidance to, and oversight and accountability of, the Company's management. To
fulfill that role, the Chairman creates and maintains effective working
relationships with the Chief Executive Officer (the "CEO"), other officers and
managers of the Company, and the other members of the Board. He also serves as a
resource to the CEO and management, and advises the CEO as to the Board's needs,
interests and opinions, with a view to assuring that the Board's agendas and
initiatives are appropriately directed to the matters of greatest importance to
the Company.  In carrying out his responsibilities, the Chairman preserves the
distinction between management and oversight, by maintaining the responsibility
of management to develop and recommend to the Board the Company's corporate
strategy and its execution, as well as the responsibility and duty of the Board
to review, express its views on, and ultimately determine, and direct
management's execution of, corporate strategy.

 

Specific Duties and Responsibilities

 

The following listed items are the more specific duties of the Chairman.

 

 

 1. Presiding over meetings of the shareholders and the Board, except those
    meetings or sessions of meetings of the Board requiring the presence of
    independent directors only.
 2. Establishing agendas for meetings of the Board and shareholders in
    consultation with the CEO and the Board.
 3. Consulting with the Board in defining the subject matter, quality, quantity
    and timeliness of the flow of information between management and the Board
    and overseeing the distribution of that information to the Board.
 4. Coordinating and conferring with the Chairs of all standing or ad hoc
    Committees of the Board (Committees) and with the appropriate officers on
    meeting schedules, agendas and information needs of the Committees.
 5. Attending any meeting of any Committee when requested by the Chair or a
    majority of Committee members.
 6. Coordinating periodically a review by management and the Board of
    management's strategic plan and budget.

 

--------------------------------------------------------------------------------


 7. Working with management on effective communication with shareholders and
    major lenders, including being available for direct consultation and direct
    communication with the Company's lenders, significant shareholders and other
    relevant constituencies, as requested by management or the Board.
 8. Consulting and participating with members of the Company's Disclosure
    Committee in reviewing and commenting on shareholder communications and
    public filings, including without limitation the Annual Report on Form 10-K,
    quarterly reports on Form 10-Q, any current report on Form 8-K, the annual
    report to shareholders and press releases.
 9. Performing such other duties and services as the Board may reasonably
    request.

 

Compensation

 

In light of the more extensive duties of the Chairman as compared to the other
Board members, he shall be paid a Chairman's fee that is not less than $20,000
higher than the next highest paid Board member or such other amount as may be
determined by the Compensation Committee or the full Board (excluding the
Chairman) in its sole discretion. The Chairman will not be paid any additional
meeting fees but will be reimbursed for all out of pocket expenses in connection
with his duties on behalf of the Company.  In order to facilitate the Chairman's
performance of his duties, the Chairman will  have an email account in the
Company's email system,  full access and use of the Company's email system
including remote computer access systems, receive all electronically transmitted
monthly reports received by the executive officers, and receive technical
support from the Company's IT staff when necessary.    

 

--------------------------------------------------------------------------------

 